Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject bo the approval 6f the Court:
*644That the merchandise the subject of the appeals for reappraisement set forth in Schedule A hereto attached and made a part hereof, is properly dutiable on the basis of American Selling Price as defined in Section 402(g) Tariff Act of 1930 as amended.
That the said American Selling Price as defined in Section 402(g) Tariff Act of 1930 as amended, was as follows for the export periods indicated.
Item Export Period Price
Sodium Para-Amino Salicylate (Sodium Amino Salicylate) 1955 (August to December inclusive) $2.70 per lb. less 1% net packed
1957 $2.10 per lb. less 1% net packed
1958 $1.90 per lb. less 1% net packed
Calcium P.A.S. (Calcium Aminosalicylate Trihydrate) 1957 $3.75 per lb. less 1% net packed
1958 $3.10 per lb. less 1% net packed
Amino Salicylic Acid 1958 $3.40 per lb. less 1% net packed
IT IS FURTHER STIPULATED AND AGREED that the appeals set forth in Schedule A be deemed submitted for decision on this stipulation.
On the agreed facts, I hold that the proper basis for appraisement of the merchandise in question is American selling price, as defined in section 402(g) of the Tariff Act of 1930, as amended, and that such statutory value for these products is as hereinabove set forth in the stipulation of submission.
Judgment will be rendered accordingly.